DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 25 September 2019.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toepke et al. (Hereinafter, Toepke, US 2018/0026954 A1) in view of Burks et al. (Hereinafter, Burks, US 2015/0350031 A1).
Per claim 1
a user interface (e.g., user interface device 112 as shown in Fig. 1A) configured to receive first user credentials from a first user (paragraph [0043], “For example, the UI device 112 may request the user to enter user login information, such as a username and password.  FIG. 2B illustrates another example screen display 250 for providing user login information.  The screen display 250 includes a text field 260 for entering a username, a text field 270 for entering a password, and a "Login" button 280 ... “; paragraph [0044]); 
an access controller (e.g., UI devices 112 as shown in Fig. 1A; paragraph [0020]) communicably coupled to the electrical device controller and the user interface (e.g., block diagram as shown in Figs. 1A and 1B; paragraph [0019]), wherein the access controller: 
receives the first user credentials from the user interface (paragraph [0022], “In operation of the UI device 112, the UI device 112 may, in some embodiments, execute a user interface (UI), allowing the UI device 112 to accept input via an input interface and provide output at a display ….; paragraph [0026], “… The UI device 112 may also provide a user login display requesting the user to enter a username and password or a passcode/PIN number, as described in more detail below with reference to FIG. 2B.  The user may also affect control of the process by providing input at the UI device 112.   “; paragraph [0080]); 
determines, based on the first user credentials (paragraph [0026], “… Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) indicating whether the user is authenticated and whether the user is authorized to access a particular process control device or other plant asset or function performed on the process control device or other plant asset.  For example, the UI device 112 may provide an ID scan display requesting the user to scan an electronic ID card, as described in more detail below with reference to FIG. 2A ... “), whether the first user (e.g., User ID 332 which uniquely identifies the user 0001 as shown in Fig. 3B) has a first authority (e.g., permissions 338 assigned to each user as shown in Fig. 3B) to control the at least one electrical device(paragraphs [0023-0024]; paragraphs [0050-0071; paragraph [0072], “  In any event, the UI device may identify the permissions that are assigned to the user and/or the UI device and which specify a level of access to the process control device or other plant asset connected to the UI device ..”; Examiner’s Note: Toepke teaches determining permissions associated with each user credential.); but does not expressly disclose:
an electrical device controller configured to control at least one electrical device; and
sends, based on determining that the first user has the first authority to control the at least one electrical device, the first authority of the first user to the electrical device controller, wherein the electrical device controller allows the first user to control the at least one electrical device according to the first authority.  
Burks discloses:
an electrical device controller (e.g., controller 102 as shown in Fig. 1) configured to control at least one electrical device (e.g., accessory devices such as door lock 104, garage door system 106, light fixture 108, security camera 110, and thermostat 112 shown in Fig. 1) (Abstract, “Controllers can be used to control the operation of various accessories.  A group of accessories can be organized into an accessory network that can facilitate coordinated control of multiple accessories “; paragraphs [0033-0034]); and 
 sends, based on determining that the first user has the first authority to control the at least one electrical device, the first authority of the first user to the electrical device controller(paragraphs [0103], [0105-0106]; Examiner’s Note: Burks teaches an access list for determining that the first user has the first authority to control the at least one electrical device.), wherein the electrical device controller allows the first user to control the at least one electrical device according to the first authority (paragraph [0038], “The protocol can further define message formats for controller 102 to send command-and-control messages (requests) to accessory 112 (or other accessories) and for accessory 112 to send response messages to controller 102.  The command-and-control messages can allow controller 102 to interrogate the current state of accessory characteristics and in some instances to modify the characteristics (e.g., modifying the power characteristic can turn an accessory off or on).  Accordingly, any type of accessory, regardless of function or manufacturer, can be controlled by sending appropriate messages…”).  
At the filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use the accessory management system of Burks in the user interface device of Toepke to improve the device with reasonable expectation that it would result in a user interface device that could allow the user to control  another category of electronic devices that is becoming more popular includes various   This method for improving the user interface device of Toepke was within the ordinary ability of one of ordinary skill in the art based on the teachings of Burks  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toepke and Burks to obtain the invention as specified in claim 1.
Per claim 2, Toepke and Burks disclose the control device of Claim 1, wherein the access controller further: 
receives second user credentials from the user interface, wherein the user interface is further configured to receive the second user credentials from a second user(Toepke, paragraph [0022], “In operation of the UI device 112, the UI device 112 may, in some embodiments, execute a user interface (UI), allowing the UI device 112 to accept input via an input interface and provide output at a display ….; paragraph [0026], “… The UI device 112 may also provide a user login display requesting the user to enter a username and password or a passcode/PIN number, as described in more detail below with reference to FIG. 2B.  The user may also affect control of the process by providing input at the UI device 112.   “; paragraph [0080]); 
determines, based on the second user credentials (Toepke, paragraph [0026], “… Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) indicating whether the user is authenticated and whether the user is authorized to access a particular process control device or other plant asset or function performed on the process control device or other plant asset.  For example, the UI device 112 may provide an ID scan display requesting the user to scan an electronic ID card, as described in more detail below with reference to FIG. 2A ... “), whether the second user (Toepke, e.g., User ID 332 which uniquely identifies the user 0002 as shown in Fig. 3B) has a second authority to control the at least one electrical device(Toepke, paragraphs [0023-0024]; paragraphs [0050-0071; paragraph [0072], “  In any event, the UI device may identify the permissions that are assigned to the user and/or the UI device and which specify a level of access to the process control device or other plant asset connected to the UI device ..”; Examiner’s Note: Toepke teaches determining permissions associated with each user credential.); and 
sends, based on determining that the second user has the second authority to control the at least one electrical device(Burks, paragraphs [0103], [0105-0106]; Examiner’s Note: Burks teaches an access list for determining that the first user has the second authority to control the at least one electrical device.), the second authority of the second user to the electrical device controller, wherein the electrical device controller allows the second user to control the at least one electrical device according to the second authority(Burks, paragraph [0038], “The protocol can further define message formats for controller 102 to send command-and-control messages (requests) to accessory 112 (or other accessories) and for accessory 112 to send response messages to controller 102.  The command-and-control messages can allow controller 102 to interrogate the current state of accessory characteristics and in some instances to modify the characteristics (e.g., modifying the power characteristic can turn an accessory off or on).  Accordingly, any type of accessory, regardless of function or manufacturer, can be controlled by sending appropriate messages…”).  
Per claim 7, Toepke and Burks disclose the control device of Claim 1, wherein the user interface receives the first user credentials digitally (Toepke, paragraph [0026]; Examiner’s Note: Toepke discloses credentials being received from an electronic ID card.).  
Per claim 8, Toepke and Burks disclose the control device of Claim 1, wherein the first user credentials are integrated with an employee identification card (Toepke, paragraph [0040], “The electronic ID card 110 may be an employee badge with identity information printed on the surface, such as a photograph of the employee, a name of the employee, etc. The electronic ID card 110 may also include an embedded chip which transmits an electronic signal, such as an RFID or NFC signal… “).  
Per claim 9, Toepke and Burks disclose the control device of Claim 7, wherein the first user credentials are communicated using an app on a mobile device (Burks, paragraph [0007]; paragraph [0175], “… In various embodiments, controller 3900 can be implemented in a desktop computer, laptop computer, tablet computer, smart phone, other mobile phone, wearable computing device, or other systems having any desired form factor.  Further, as noted above, controller 3900 can be implemented partly in a base station and partly in a mobile unit that communicates with the base station and provides a user interface.
Per claim 12, Toepke and Burks disclose the control device of Claim 1, wherein the at least one electrical device comprises a light fixture (Burks, e.g., light fixture 108 as shown in Fig. 1; paragraph [0034]).  
Per claim 13, Toepke and Burks disclose the control device of Claim 1, wherein the at least one electrical device comprises a thermostat (Burks, e.g., thermostat 112 as shown in Fig. 1; paragraph [0034]).  
Per claim 14, Toepke and Burks disclose the control device of Claim 1, wherein the at least one electrical device comprises a door lock (Burks, e.g., door lock 104 as shown in Fig. 1; paragraph [0034]). 
Per claim 15, Toepke and Burks disclose the control device of Claim 1, wherein the first authority of the first user is valid within a range of time and invalid outside the range of time (Burks, paragraph [0054], “…The decision logic can be as simple or complex as desired; for instance, a controller belonging to a child may be limited as to which hours of the day or for how long it can operate a particular accessory (e.g., a TV) while a parent's controller can have unlimited access, or a controller associated with a guest (e.g., a babysitter) may be restricted to operating a certain subset of the accessories.  … “; paragraph [0106]).  
Per claim 16, Toepke and Burks disclose the control device of Claim 1, wherein the first authority of the first user is limited to a subset of electrical devices (Burks, paragraph [0036]; paragraph [0054], “…The decision logic can be as simple or complex as desired; for instance, a controller belonging to a child may be limited as to which hours of the day or for how long it can operate a particular accessory (e.g., a TV) while a parent's controller can have unlimited access, or a controller associated with a guest (e.g., a babysitter) may be restricted to operating a certain subset of the accessories. … “). 
Per claim 18, Toepke discloses a system (e.g., control system 10 as shown in Fig. 1A; paragraph [0019]) comprising: 
an electrical device (e.g., field devices 15-22 as shown in Fig. 1A; paragraph [0020]); and 
a control device communicably coupled to the electrical device (e.g., controller 11 as shown in Fig. 1A), wherein the control device comprises: a user interface configured to receive user credentials from a user (paragraph [0043], “For example, the UI device 112 may request the user to enter user login information, such as a username and password.  FIG. 2B illustrates another example screen display 250 for providing user login information.  The screen display 250 includes a text field 260 for entering a username, a text field 270 for entering a password, and a "Login" button 280 ... “; paragraph [0044]); 
an access controller (e.g., UI devices 112 as shown in Fig. 1A; paragraph [0020]) communicably coupled to the electrical device controller and the user interface (e.g., block diagram as shown in Figs. 1A and 1B; paragraph [0019]), wherein the access controller: 
receives the user credentials from the user interface(paragraph [0022], “In operation of the UI device 112, the UI device 112 may, in some embodiments, execute a user interface (UI), allowing the UI device 112 to accept input via an input interface and provide output at a display ….; paragraph [0026], “… The UI device 112 may also provide a user login display requesting the user to enter a username and password or a passcode/PIN number, as described in more detail below with reference to FIG. 2B.  The user may also affect control of the process by providing input at the UI device 112.   “; paragraph [0080]); 
determines, based on the user credentials (paragraph [0026], “… Based on the UI data received at the UI device 112, the UI device 112 provides output (i.e., visual representations or graphics) indicating whether the user is authenticated and whether the user is authorized to access a particular process control device or other plant asset or function performed on the process control device or other plant asset.  For example, the UI device 112 may provide an ID scan display requesting the user to scan an electronic ID card, as described in more detail below with reference to FIG. 2A ... “), whether the user has an authority to control the electrical device(paragraphs [0023-0024]; paragraphs [0050-0071; paragraph [0072], “  In any event, the UI device may identify the permissions that are assigned to the user and/or the UI device and which specify a level of access to the process control device or other plant asset connected to the UI device ..”; Examiner’s Note: Toepke teaches determining permissions associated with each user credential.); but does not expressly disclose:
an electrical device controller configured to control the electrical device; and
sends, based on determining that the user has the authority to control the electrical device, the authority of the user to the electrical device controller, wherein the electrical device controller allows the user to control the electrical device according to the authority.  
Burks discloses:
an electrical device controller (e.g., controller 102 as shown in Fig. 1) configured to control the electrical device (e.g., accessory devices such as door lock 104, garage door system 106, light fixture 108, security camera 110, and thermostat 112 shown in Fig. 1) (Abstract, “Controllers can be used to control the operation of various accessories.  A group of accessories can be organized into an accessory network that can facilitate coordinated control of multiple accessories “; paragraphs [0033-0034]); and 
 sends, based on determining that the first user has the first authority to control the electrical device, the authority of the user to the electrical device controller(paragraphs [0103], [0105-0106]; Examiner’s Note: Burks teaches an access list for determining that the first user has the first authority to control the at least one electrical device.), wherein the electrical device controller allows the first user to control the electrical device according to the authority (paragraph [0038], “The protocol can further define message formats for controller 102 to send command-and-control messages (requests) to accessory 112 (or other accessories) and for accessory 112 to send response messages to controller 102.  The command-and-control messages can allow controller 102 to interrogate the current state of accessory characteristics and in some instances to modify the characteristics (e.g., modifying the power characteristic can turn an accessory off or on).  Accordingly, any type of accessory, regardless of function or manufacturer, can be controlled by sending appropriate messages…
At the filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use the accessory management system of Burks in the user interface device of Toepke to improve the device with reasonable expectation that it would result in a user interface device that could allow the user to control  another category of electronic devices that is becoming more popular includes various electronically controllable devices, such as thermostats, lighting devices, household appliances, etc. as suggested by Burks (See paragraph [0006]).  This method for improving the user interface device of Toepke was within the ordinary ability of one of ordinary skill in the art based on the teachings of Burks  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toepke and Burks to obtain the invention as specified in claim 18.
Per claim 19, Toepke and Burks disclose the system of Claim 18, further comprising: a user device associated with the user, wherein the user device is communicably coupled to the user interface of the control device, wherein the user device provides the user credentials to the user interface(Toepke, paragraph [0022], “In operation of the UI device 112, the UI device 112 may, in some embodiments, execute a user interface (UI), allowing the UI device 112 to accept input via an input interface and provide output at a display ….; paragraph [0026], “… The UI device 112 may also provide a user login display requesting the user to enter a username and password or a passcode/PIN number, as described in more detail below with reference to FIG. 2B.  The user may also affect control of the process by providing input at the UI device 112.   “; 
Per claim 20, Toepke and Burks disclose the system of Claim 18, further comprising: a network manager (Toepke, e.g., server 150 as shown in Fig. 1A) communicably coupled to the access controller (Toepke, paragraph [0023]).  
Claims 3-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toepke et al. (Hereinafter, Toepke, US 2018/0026954 A1) in view of Burks et al. (Hereinafter, Burks, US 2015/0350031 A1), and further in view of Meriac (US 2017/0257372 A1).
Per claim 3, Toepke and Burks disclose the control device of Claim 2, wherein the access controller further: 
determines, based on determining that the second user has the second authority to control the at least one electrical device, and based on comparing the first authority of the first user and the second authority of the second user, a hierarchy of authority between the first user and the second user (Toepke, e.g., Block 508 as shown in Fig. 5; paragraph [0015], “ FIGS. 3A-C illustrate example data tables which may be generated by a server and provided to a UI device to determine a level of authorization for a user …“; paragraphs [0017], [0023-0024],  [0029], [0047],  [0070], [0072-0072], [0085-0086],  [0089], “Based on the permissions which specify a level of access to the connected plant asset, the UI device 112 may determine a level of authorization for the user (block 508)…” ; paragraphs [0091-0092]; Examiner’s Note:
sends the hierarchy of authority to the electrical device controller, wherein the hierarchy of authority prioritizes the first user over the second user to control the at least one electrical device, using the electrical device controller.
Meriac discloses sends the hierarchy of authority to the electrical device controller (e.g. Step 104 as shown in Fig. 2; paragraph [0006]; paragraph [0019]; Examiner’s Note: Meriac discloses sending configuration data ACL specifying access rights to the configuration setting for one or more entities wherein the configuration setting is to control the operation of a controlled device.), wherein the hierarchy of authority prioritizes the first user over the second user to control the at least one electrical device, using the electrical device controller (Abstract; paragraph [0022]; paragraph [0023]).
At the filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use the time-limited access to configuration settings of Meriac in the user interface device of Toepke and Burks to improve the device with reasonable expectation that it would result in a user interface device that could provide secure, time-limited access to configuration settings for devices, and in particular for subordinate devices in a network of devices as suggested by Meriac(See paragraph [0001]).  This method for improving the user interface device of Toepke and Burks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meriac.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toepke, Burks, and Meriac to obtain the invention as specified in claim 3.
Per claim 4, Toepke, Burks, and Meriac disclose the control device of Claim 3, wherein the hierarchy of authority prevents a subsequent control request made by the second user on the electrical device controller from overriding a prior control request made by the first user on the electrical device controller (Meriac, paragraph [0027], “… If the time limit has expired, the time-limited parameter added to the configuration data ACL is revoked at step 118 to prevent the prior settings from being overridden ... “; paragraph [0030];  Examiner’s Note: A first user defines a prior setting to be a high priority setting, which should cannot be overridden by second user.).  
Per claim 5, Toepke, Burks, and Meriac disclose the control device of Claim 3, wherein the hierarchy of authority allows a subsequent control request made by the first user on the electrical device controller from overriding a prior control request made by the second user on the electrical device controller (Meriac, Step 114 as shown in Fig. 1; paragraph [0026], “ …Once the time-limited parameter has been added to the ACL, the prior settings of the subordinate device may be overridden during the specified time period (time limit).  Thus, if an attempt is made to alter the prior settings during this time period, the override may be permitted (step 114).  Thus, responsive to granting permission, the method may comprise permitting the configuration control interface device to override the prior setting and modify the configuration setting of at least one subordinate device during the time period.  “).  
Per claim 6, Toepke and Burks disclose the control device of Claim 1, but does not expressly disclose wherein the access controller further: sends, based on determining that the first user lacks the first authority to control the at least one electrical device, a rejection of authority of the first user to the electrical device controller, wherein 
Meriac discloses wherein the access controller further: sends, based on determining that the first user lacks the first authority to control the at least one electrical device, a rejection of authority of the first user to the electrical device controller, wherein the electrical device controller prohibits the first user from controlling the at least one electrical device based on the rejection of authority (e.g., Step 114 as shown in Fig. 1; paragraph [0026], “ …Once the time-limited parameter has been added to the ACL, the prior settings of the subordinate device may be overridden during the specified time period (time limit).  Thus, if an attempt is made to alter the prior settings during this time period, the override may be permitted (step 114).  Thus, responsive to granting permission, the method may comprise permitting the configuration control interface device to override the prior setting and modify the configuration setting of at least one subordinate device during the time period.  “). Examiner’s Note: A second user is granted temporary control of a device for a period of time. During this period of time the first user lacks the first authority to control the at least one electrical device, a rejection of authority of the first user to the electrical device controller.
At the filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use the time-limited access to configuration settings of Meriac in the user interface device of Toepke and Burks to improve the device with reasonable expectation that it would result in a user interface device that could provide secure, time-limited access to configuration settings for devices, and in particular for subordinate devices in a network of devices as suggested by Meriac(See paragraph   This method for improving the user interface device of Toepke and Burks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meriac.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toepke, Burks, and Meriac to obtain the invention as specified in claim 6.
Per claim 17, Toepke and Burks disclose the control device of Claim 1, but does not expressly wherein the first authority of the first user is valid within a range of control values of the at least one electrical device and invalid outside the range of control values.  
Meriac discloses wherein the first authority of the first user is valid within a range of control values of the at least one electrical device and invalid outside the range of control values (paragraph [0031]). Meriac discloses wherein the first authority of the first user is valid within a range of volume values of a music playing device and invalid outside the range of volume values.
At the filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use the time-limited access to configuration settings of Meriac in the user interface device of Toepke and Burks to improve the device with reasonable expectation that it would result in a user interface device that could provide secure, time-limited access to configuration settings for devices, and in particular for subordinate devices in a network of devices as suggested by Meriac(See paragraph [0001]).  This method for improving the user interface device of Toepke and Burks was   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toepke, Burks, and Meriac to obtain the invention as specified in claim 17.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toepke et al. (Hereinafter, Toepke, US 2018/0026954 A1) in view of Burks et al. (Hereinafter, Burks, US 2015/0350031 A1), and further in view of Van Os et al. (Hereinafter, Van Os, US 2018/0114010 A1).
Per claim 10, Toepke and Burks disclose the control device of Claim 1, but does not expressly disclose wherein the user interface receives the first user credentials by scanning a body part of the user.  
Van Os discloses wherein the user interface receives the first user credentials by scanning a body part of the user (paragraph [0287]).   Van Os teaches at least facial identification or an eye-based identification (such as iris recognition or retinal scan) detected using one or more sensors or cameras.
At the filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use the user interface of Van Os in the user interface device of Toepke and Burks to improve the device with reasonable expectation that it would result in a user interface device that could make managing access to credentials for use in an operation using electronic devices less cumbersome and more efficient as suggested by Van Os (See paragraph [0005]).  This method for improving the user interface device of   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toepke, Burks, and Van Os to obtain the invention as specified in claim 10.
Per claim 11, Toepke and Burks disclose the control device of Claim 1, but does not expressly disclose wherein the user interface receives the first user credentials based on gestures of the user.  
Van Os discloses wherein the user interface receives the first user credentials based on gestures of the user (paragraph [0066]; paragraph [0223]; paragraph [0233]).   Van Os teaches at least facial identification or an eye-based identification (such as iris recognition or retinal scan) detected using one or more sensors or cameras.
At the filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use the user interface of Van Os in the user interface device of Toepke and Burks to improve the device with reasonable expectation that it would result in a user interface device that could make managing access to credentials for use in an operation using electronic devices less cumbersome and more efficient as suggested by Van Os (See paragraph [0005]).  This method for improving the user interface device of Toepke and Burks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Van Os.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Toepke, Burks, and Van Os to obtain the invention as specified in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173